DETAILED ACTION
Status of the Application
Claims 1-20 are pending in the instant application.  Claims 1, 4, 12, 15 and 20 are currently amended.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 12, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cho (US 2004/0115521).
Regarding claim 1, Cho teaches a battery, comprising:
a container (can 31) that holds an electrode assembly (Fig. 3), the container having an opening (electrolyte injection hole 43) that extends from an external side of the container to an internal side of the container (Fig. 3), and
a plug (plug 51) configured to be inserted into the opening (Figs. 5A and 5B),
the plug having a plug taper configured such that a width of the plug decreases from an external side of the plug to an internal side of the plug according to a single linear function (at least width 1, the widest width of the plug, decreases from an external side of the plug to an internal side of the plug according to a single linear function), the plug taper being present on the plug before the plug is inserted into the opening (Figs. 5A and 5B; One of ordinary skill in the art can appreciate that Cho performs the same function as the instant invention without changing the shape of the cap plate 41; therefore, the shape of the plug provides no criticality or unexpected results.).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the plug of Cho such that it decreases from an external side of the plug to an internal side of the plug according to a single linear function when doing so provides an improved seal between the cap assembly and the plug.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 2, Cho teaches a battery wherein the plug is received in the opening (Figs. 5A and 5B).  
Regarding claim 3, Cho teaches a battery wherein the external side of the plug is recessed relative to the external side of the container (Figs. 5A and 5B). 
Regarding claim 4, Cho teaches a battery wherein the opening has an opening taper configured such that a width of the opening decreases from the external side of the container to the internal side of the container (Figs. 4 and 5A).
Regarding claim 5, Cho teaches a battery wherein the width of the opening decreases linearly from the external side of the container to the internal side of the container (Fig. 5A).
Regarding claim 6, Cho teaches a battery wherein the plug taper is complementary to the opening taper (Figs. 5A and 5B).
Regarding claim 8, Cho teaches a battery wherein an interface between the plug taper and the opening taper is a self-holding taper (Figs. 5A and 5B; the plug is held by the opening; therefore, the interface between the plug and the lateral sides of the container is being constructed as a self-holding taper).
Regarding claim 12, Cho teaches a battery wherein a weld (weld portion 52) contacts the external side of the container and the external side of the plug (Fig. 5B).
Regarding claim 15, Cho teaches a battery, comprising:
a container that holds an electrode assembly (Fig. 3), the container having an opening (electrolyte injection hole 43) that extends from an external side of the container to an internal side of the container (Fig. 3), and
a plug (plug 51) received in the opening (Figs. 5A and 5B), an interface between the plug and the one or more lateral sides of the container being constructed as a self-holding taper (the plug is held by the opening and requires no additional locking mechanism; therefore, the interface between the plug and the lateral sides of the container is being constructed as a self-holding taper).  
Regarding claim 17, Cho teaches a battery wherein the opening has an opening taper configured such that a width of the opening decreases from an external side of the container to an internal side of the container (Figs. 4 and 5A).
Regarding claim 18, Cho teaches a battery wherein the plug taper is complementary to the opening taper (Figs. 5A and 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2004/0115521).
Regarding claim 7, Cho is silent regarding a battery wherein an opening taper angle is in a range of angles greater than 0 degrees and less than 10 degrees.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening taper of Cho to incorporate an opening taper angle that is a range of angles greater than 0 degrees and less than 10 degrees in order to ensure that the plug securely fits within the opening thereby preventing electrolyte from leaking from the battery.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 19, Cho is silent regarding a battery wherein a plug taper angle is in a range of angles greater than 0 degrees and less than 10 degrees.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug taper angle of Cho to incorporate a plug taper angle that is a range of angles greater than 0 degrees and less than 10 degrees in order to ensure that the plug securely fits within the opening thereby preventing electrolyte from leaking from the battery.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 8 above, and further in view of Darrin (US 5,018,900).
Regarding claim 9, Cho is silent regarding a battery wherein the interface is a Jacobs taper or a Morse taper.  However, Darrin teaches that it is known in the art to integrate elements using a plug and opening format (col. 3, lines 6-13).  Darrin also teaches that a Morse taper is well known in the engineering field to provide not only centering, but also excellent locking between two elements (col. 3, lines 6-13).  Cho and Darrin are analogous art as both are drawn to connecting/integrating structural elements using a plug and opening format.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface between the plug taper and the opening taper of Cho by incorporating a Morse taper as taught by Darrin at the interface in order to provide centering, but also excellent locking between the plug taper and the opening taper (Darrin, col. 3, lines 6-13).  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 4 above, and further in view of Woo (US 2007/0224491).
Regarding claim 10, Cho teaches a battery wherein one or more lateral sides of the container define the opening (Figs. 5A and 5B).  Cho is silent regarding a battery an interface between the plug and the one or more lateral sides includes a gap region where the one or more lateral sides are spaced apart from the plug and a contact region where the one or more lateral sides contact the plug, the contact region being closer to the external side of the container than the gap region.  However, Woo teaches a battery interface between the plug and the one or more lateral sides includes a gap region where the one or more lateral sides are spaced apart from the plug and a contact region where the one or more lateral sides contact the plug, the contact region being closer to the external side of the container than the gap region (Figs. 5 and 7; the gap region is at the bottom of the plug).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface between the plug and the one or more lateral sides of Cho by incorporating a gap region where the one or more lateral sides are spaced apart from the plug and a contact region where the one or more lateral sides contact the plug, the contact region being closer to the external side of the container than the gap region as taught by Woo when doing so provides the ability to adjust the plug as necessary to ensure a tight fit of the plug within the opening to keep electrolyte from leaking from the battery and to provide additional room to accommodate the electrolyte if too much electrolyte is put into the battery container.  
Regarding claim 11, modified Cho teaches a battery wherein the gap region is open to an electrolyte within the container (Woo, Figs. 5 and 7 teach that 43 and 76 are electrolyte injection holes.  As a result, one of ordinary skill in the art can appreciate that the gap region is open to an electrolyte within the container.).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Chen (CN 106063480 A).
Regarding claim 13, Cho is silent regarding a battery wherein the plug includes a handle extending from a plug body.  However, Chen teaches that it is known in the art for a plug body that fits into a taper hole to have an annular handle that extends from the plug body (Abstract, Novelty section).  Cho and Chen are analogous art as both are drawn to connecting/integrating structural elements using a plug and opening format.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Cho by incorporating a handle extending from a plug body as taught by Chen to assist with removing the plug from the opening.    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Voss et al. (US 2018/0159113).
Regarding claim 14, Cho is silent regarding a battery wherein the plug includes a pin extending from a plug body, the pin serving as a terminal for the battery.  However, Voss teaches that it is known in the art for a battery wherein the plug includes a pin extending from a plug body, the pin serving as a terminal for the battery (para. [0030]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Cho to incorporate a pin extending from a plug body, the pin serving as a terminal for the battery as taught by Voss et al. to simplify the manufacturing process by avoiding the additional step of making a separate terminal.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 15 above, and further in view of Darrin (US 5,018,900).
Regarding claim 16, Cho is silent regarding a battery wherein the self-holding taper is a Jacobs taper or a Morse taper.  However, Darrin teaches that it is known in the art to integrate elements using a plug and opening format (col. 3, lines 6-13).  Darrin also teaches that a Morse taper is well known in the engineering field to provide not only centering, but also excellent locking between two elements (col. 3, lines 6-13).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface between the plug taper and the lateral sides of the container being constructed of a self-holding taper of Cho by incorporating a self-holding taper that is a Morse taper as taught by Darrin in order to provide centering, but also excellent locking between the plug taper and the opening taper (Darrin, col. 3, lines 6-13).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 15 above, and further in view of Woo (US 2007/0224491).
Regarding claim 20, Cho is silent regarding a battery the interface between the plug and the one or more lateral sides includes a gap region where the one or more lateral sides are spaced apart from the plug and a contact region where the one or more lateral sides contact the plug, the contact region being closer to the external side of the container than the gap region.  However, Woo teaches a battery interface between the plug and the one or more lateral sides includes a gap region where the one or more lateral sides are spaced apart from the plug and a contact region where the one or more lateral sides contact the plug, the contact region being closer to the external side of the container than the gap region (Figs. 5 and 7; the gap region is the empty space at the bottom of the plug).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface between the plug and the one or more lateral sides of Cho by incorporating a gap region where the one or more lateral sides are spaced apart from the plug and a contact region where the one or more lateral sides contact the plug, the contact region being closer to the external side of the container than the gap region as taught by Woo when doing so provides the ability to adjust the plug as necessary to ensure a tight fit of the plug within the opening to keep electrolyte from leaking from the battery and to provide additional room to accommodate the electrolyte if too much electrolyte is put into the battery container.  

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
Applicant argues: Claim 1 stands rejected as anticipated by U.S. Patent Publication number 2004/0115521 (Cho).  Claim 1 has been amended to clarify the meaning of a linear taper. For instance, claim 1 has been amended to recite that “a width of the plug decreases from an external side of the plug to an internal side of the plug according to a single linear function.”  The current rejection compares the plug shown in Cho’s Figure 5A to the claimed plug. However, the illustrated plug does not decrease from an external side of the plug to an internal side of the plug according to a single linear function.  Cho does not anticipate claim 1 for this reason alone.
It is the Office’s position that the arguments of record are based on the claims as amended.  The amended claims have been addressed in the new rejection of claim 1 above.
Applicant argues:  Claim 15 also stands rejected as anticipated by U.S. Patent Publication number 2004/0115521 (Cho).  Claim 15 recites “an interface between the plug and the one or more lateral sides of the container being constructed as a self-holding taper.”  The rejection appears based on a conclusion that Cho’s plug is part of a “self- holding taper’ based on an assertion that Cho’s “plug is held by the opening.” However, there are a variety of different taper types such as Brown & Sharpe tapers, Jacob’s tapers, Jarno tapers, NMTB tapers, R8 tapers, and HSK tapers. The term self-holding taper refers to a particular type of taper as described in 933 of the Applicant’s specification. This portion of the Applicant’s specification is consistent with the description of self- holding tapers in a variety of external sources such as the following: 
Self-Holding Taper.... In this case, the taper is sufficient to keep the
assembled component in place without the need for any additional locking mechanism. It is sometimes referred to as a slow taper. (A Comprehensive Guide: Taper Turning Methods & 4 Types Of Taper Turning Operations In Lathe Machine (blogmech.com) at https://blogmech.com/taper-turning-methods-in-lathe-machine-types-of-taper-turning/)

With self-holding tapers, the male and female wedge together and bind to each other to the extent that the forces of drilling can be resisted without a drawbar .... Morse and Jacobs tapers are an example of the self-holding variety. (Machine taper - Wikipedia at https://en.wikipedia.org/wiki/Machine_taper#:~:text=Types%201%20Brown%20%26%20Sharpe.%20Brown%20%26%20Sharpe,stands%20for%20Hohlschaftkegel%3B%20German%20for%20%22hollow%20shank%20tapers%22.)

Self-holding tapers are those tapers which remain in position due to self-action. To be in detail, these are the tapers that stay secured due to the taper angle’s wedging action. (Solved: Chapter U54 Problem 2RQ Solution |Technology Of Machine Tools 7th Edition | Chegg.com)

Nothing in Cho indicates that the taper shown in Figure 5A or Figure 5B qualifies as a self-holding taper. Claim 15 is patentable over Cho for this reason alone. 
It is the Office’s position that the Applicant admits that self-holding tapers require an additional locking mechanism (Applicants Remarks filed June 15, 2022 on page 5).  Because the plug of Cho does not require an additional locking mechanism, one of ordinary skill in the art can appreciate that the plug of Cho is a self-holding taper.  
Applicant argues:  Claims 9 and 16 stands rejected in part as a result of U.S. Patent number 5,018,900 (Darrin).  According to MPEP 2141.01(a), Darrin is non-analogous art. Note that Darrin field of endeavor is bicycles while the current inventor is working in the field of batteries.  Additionally, the current inventor is attempting to resolve leakage from the fill ports of batteries as is stated in 94 of the specification. The Applicant has been unable to find anything in Darrin indicating that Darrin would be useful for resolving leakage from the fill ports of batteries.  As a result, Darrin is not from the current inventor’s field of endeavor and does not point toward a solution to the Applicant’s problem.  Accordingly, Darrin fails the standard for analogous art set forth in MPEP 2141.01(a).
It is the Office’s position that the plug of Darrin is analogous art because the Morse taper is reasonably pertinent to the problem faced by the inventor – providing excellent locking between two elements (Darrin, col. 3, lines 6-13).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724